VAUGHN, Judge.
Ordinarily an appeal does not lie from an interlocutory order and particularly from a pre-trial order. Green v. Insurance Co., 250 N.C. 730, 110 S.E. 2d 321. However, because the purported pre-trial order in the present case amounts to summary judgment against plaintiff on at least one of the issues, we treat plaintiff’s appeal as a petition for certiorari which is hereby allowed. Defendants had not moved for summary judgment and plaintiff had no notice that such was being considered. The “pretrial opinion” filed 25 May 1970 is hereby vacated and the cause is remanded to the Superior Court of Craven County.
Vacated and remanded.
Judges Brock and Britt concur.